Citation Nr: 1740161	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  03-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as bleeding ulcers of the stomach.

(The following issues will be addressed in a separate decision: whether new and material evidence has been received to reopen claims of entitlement to service connection for injury of the right ring finger and for degenerative arthritis L4-S1 with low back strain; entitlement to service connection for residuals of circumcision and a dental condition for compensation purposes; entitlement to increased disability ratings for pseudofolliculitis barbae, puncture wound right foot with plantar warts, and callous right distal metatarsal; and entitlement to a total disability rating based on individual unemployability (TDIU).)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in February 2006.  A transcript of the hearing is associated with the evidentiary record.  The matter was remanded by the Board in May 2007 for further development.

In September 2008, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his February 2006 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ.  In September 2008, the Veteran requested a new hearing before the Board.  Accordingly, in October 2008, the Board remanded the matter to afford the Veteran a new hearing.

In April 2010, the Veteran testified at a Travel Board hearing before an undersigned VLJ.  A transcript of the hearing is associated with the evidentiary record.

In July 2010, the Board reopened the claim of entitlement to service connection for bleeding ulcers, and remanded the claim for further development regarding the merits of the claim.

In November 2012, the Veteran testified at a second Travel Board hearing before an undersigned VLJ.  A transcript of that hearing is associated with the evidentiary record.

In December 2016, the Veteran testified at a videoconference hearing before the third undersigned VLJ.  A transcript of that hearing is associated with the evidentiary record.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).

At the December 2016 hearing before the Board, the Veteran's representative filed a motion requesting to advance the Veteran's appeal on the Board's docket due to the Veteran's homelessness.  The Board finds the evidence of record establishes that sufficient cause has been shown.  Therefore, the Board grants the motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

In his August 2001 claim, the Veteran stated he is seeking service connection for a stomach condition he listed as bleeding ulcers.  The medical evidence of record includes diagnoses of peptic ulcer disease, hiatal hernia, and gastroesophageal reflux disease (GERD).  The Veteran has also testified that the disability for which he is seeking service connection is manifested by heartburn and/or stomach pain.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

Since the issuance of the February 2012 supplemental statement of the case, additional evidence has been added to the record, to include VA treatment records, lay statements, and a nexus opinion from a private physician.  Neither the Veteran nor his representative has explicitly waived consideration of this evidence by the Agency of Original Jurisdiction with regard to this appeal, and the Board has not attempted to secure such a waiver.  However, the Board finds that in light of the favorable action herein regarding the Veteran's claim, no unfair prejudice to the Veteran will result by adjudicating the merits of the claim.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C.A. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to service connection for a gastrointestinal disability will be addressed in this decision.  The following issues will be addressed in a separate decision because the Veteran testified before only one VLJ on those issues: whether new and material evidence has been received to reopen claims of entitlement to service connection for injury of the right ring finger and for degenerative arthritis L4-S1 with low back strain; entitlement to service connection for residuals of circumcision and a dental condition for compensation purposes; entitlement to increased disability ratings for pseudofolliculitis barbae, puncture wound right foot with plantar warts, and callous right distal metatarsal; and entitlement to a TDIU.









	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current gastrointestinal disability is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a gastrointestinal disability was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element for service connection under Shedden is met.  The Veteran's medical records include diagnoses of hiatal hernia, GERD, and peptic ulcer disease.  See, e.g., March 2017 private physician nexus statement; April 2003 Miami VA Medical Center (VAMC) primary care note; March 2002 Jacksonville VA Outpatient Clinic (OPC) radiographic report (upper GI); March 1996 Miami VAMC VA Form 10-10M.

The Board finds the second element of Shedden is also met.  The Veteran's service treatment records indicate that upon his entrance to active duty service, a history of gastritis once, but no peptic ulcer, was noted by the enlistment examiner.  The examiner indicated this condition was not considered disabling, and marked the Veteran's abdomen and viscera as normal.  See October 1976 enlistment examination report; October 1976 Report of Medical History.  The Veteran's service treatment records indicate that in February 1977 the Veteran complained of stomach cramps and a stomach virus.  In April 1978 the Veteran complained of losing weight and having no appetite.  At that time, the physician stated the weight loss and relative loss of appetite was secondary to increased exercise.  The Veteran has testified before the Board that he went to sick call on numerous other occasions throughout service with complaints of stomach pain, but was just given some sort of medicine like Mylanta and sent back to duty each time.  See, e.g., November 2012 Travel Board hearing testimony; April 2010 Travel Board hearing testimony; February 2006 Travel Board hearing testimony.

As to the third Shedden element, the Veteran contends that his current gastrointestinal disability is related to his active duty service because his symptoms such as stomach pain and heartburn began during service, and continued throughout and since service.  See, e.g., December 2016 videoconference hearing testimony; November 2012 Travel Board hearing testimony; April 2010 Travel Board hearing testimony; February 2006 Travel Board hearing testimony.
The Veteran's VA treatment records indicate that as early as April 1985, the Veteran's medications included Mylanta and Tagamet.  See Orlando OPC patient profile.  VA treatment records throughout the 1980s document the Veteran's complaints of abdomen pain and a lot of heartburn, and his medications continued to include Mylanta and Tagamet.  See, e.g., July 1987 Orlando VA OPC treatment note; April 1987 Orlando VA OPC treatment note; March 1987 Orlando VA OPC treatment note; March 1986 Orlando VA OPC Form 10-10m.  VA and private treatment records also document the Veteran's complaints of gastrointestinal symptoms including pain, heartburn, and bleeding throughout the 1990s and the appeal period before the Board.  See, e.g., June 2017 Orlando VAMC nursing primary care note; October 2016 Orlando VAMC primary care E&M note; January 2011 VA examination report; February 2009 Dr. J.P. treatment note; April 2005 Miami VAMC gastroenterology consultation; April 2003 Miami VAMC primary care note; December 1999 Gainesville VAMC primary care note; December 1998 VA outpatient progress note; March 1996 VA Form 10-10m; December 1994 Miami VAMC treatment note.

Upon VA examination in January 2011, the VA examiner indicated he reviewed the evidence of record.  The VA examiner noted the Veteran's report that he had developed a peptic ulcer in 1977, and that he currently had heartburn symptoms.  Following an examination of the Veteran, the examiner diagnosed GERD.  The January 2011 VA examiner opined that the Veteran's gastrointestinal condition is less likely as not related to his time in the service because "although he was seen for this, as seen in the [service medical records], this is a structural/anatomical abnormality."

During the December 2016 hearing before the Board, the Veteran indicated he has seen a private physician, Dr. A.B., since 2011 for his gastrointestinal disability.  Private treatment records from this physician confirm Dr. A.B. has treated the Veteran's current gastrointestinal disability.  In March 2017, the Veteran submitted a statement from a private physician.  The physician indicated he is the Veteran's treating physician, familiar with the Veteran's medical history.  Although the signature is not legible, given this statement and the Veteran's December 2016 testimony, the Board presumes this statement to be from Dr. A.B.  He noted the Veteran's claimed condition was peptic ulcer disease and bleeding, and the Veteran's contention that he has chronic epigastric pain.  The statement indicated the physician had examined the Veteran and his contentions, and the physician opined that the Veteran's disability is most likely caused by, or a result of, the Veteran's military service.  The physician explained that the Veteran's peptic ulcer was directly caused by service due to stress from serving on active duty.

The Veteran is competent to discuss observed physical symptoms, such as stomach pain and heartburn.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's consistent assertions that he experienced such symptoms during and continually following his active duty service.  Further, available treatment records appear to corroborate the Veteran's contentions regarding continuing symptoms.

The Board affords less weight of probative value to the opinion of the January 2011 VA examiner.  Although the examiner indicated the Veteran's GERD was a structural or anatomical abnormality, and noted the Veteran's treatment during service, he did not opine as to whether it could be aggravated by the Veteran's military service.  The January 2011 VA examiner also did not provide an opinion as to the etiology of any other currently diagnosed gastrointestinal disability.  The Board affords more weight of probative value to the March 2017 private nexus opinion, as the physician indicated he has knowledge of and considered the Veteran's medical history regarding his current peptic ulcer disease.

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's gastrointestinal symptoms, including stomach pain, in service and his currently diagnosed gastrointestinal disability.  Accordingly, the Board finds a grant of service connection is warranted for a gastrointestinal disability.


ORDER

Entitlement to service connection for a gastrointestinal disability is granted.





___________________________
S. HENEKS
Veterans Law Judge
Board of Veterans' Appeals

___________________________
K. A. BANFIELD
Veterans Law Judge
Board of Veterans' Appeals





___________________________
MICHAEL LANE
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


